Putnam J.
delivered the opinion of the Court. The general rule, that one employed to sell shall not purchase for himself, is at this time so well established as not to require the citation of numerous authorities to support it. The cestui que trust would have a right to set aside the purchase and have the estate sold again, if he made his claim to do so in a reasonable time, and did not lie by to speculate upon events.
But in the case at bar, the defendant contends that the rule does not apply. He has not been vendor and vendee. He has not purchased any part of the trust property. The counsel for the plaintiff, however, contends that the defendant has, through the agency of Granger & Co., purchased the surplus of the trust funds of the cestui que trust; and that such a purchase, under the circumstances, was not allowable by law. The plea denies the fact. It denies that Granger & Co. purchased with the knowledge or for the account of the defendant. So in considering the sufficiency of the plea we are to take that statement to be true.
But we are not prepared to admit the correctness of the position assumed by the plaintiff’s counsel, that the trustee may not purchase and deal with the cestui que trust, after the trust has determined. It would seem to impose an unnecessary hardship and disability upon him who had been a cestui que trust, to deprive him of the power of *32dealing with him who had been the trustee but who had discharged himself or been released from his duty as trustee Such dealing would be good, if fair and honest. Fox v-M'Reth, 4 Bro. C. C. 400 ; Davoue v. Fanning, 2 Johns. Ch. R. 252.
There is no fraud alleged in the bill. There is nothing alleged which would necessarily prove that the assignment to Granger Si Co. was not a fair and honest. transaction. They then stood in regard to the surplus remaining after the payment of the debts Sic., and in regard to the defendant, just as the plaintiff did before that assignment. The assignees had a right to call the defendant to account for the surplus. The plaintiff had parted with that right. The relation between the plaintiff as cestui que trust and the defendant as trustee, which originally existed, was dissolved. It was nothing to the plaintiff that the defendant purchased the surplus, and so released himself from the trouble of accounting particularly; it was nothing to the plaintiff, whether the surplus should amount to 025, or to 02500, or to nothing at all.
The question is whether the defendant is bound to render an account of this fund, so as to enable the plaintiff to have the surplus. And upon consideration, we all think that the plea in bar is a sufficient answer to the bill.